 

THE ISSUANCE AND SALE OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE NOTE AND THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE OR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

Principal Amount: $500,000.00 Issue Date: June 22, 2017

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Life Clips, Inc., a Wyoming corporation (hereinafter called
the “Borrower”), hereby promises to pay to the order of Ascenda Corporation, a
Samoa corporation (the “Holder”) the principal sum of $500,000.00, together with
interest at the rate of two percent (2%) per annum, at maturity or upon
acceleration or otherwise, as set forth herein (the “Note”).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following additional terms shall apply to this Note:

 

Article I. PAYMENT

 

1.1 Payment.

 

(a) Maturity and Payment Time. The maturity date for the Note is one hundred and
eighty (180) days following the Issue Date as set forth above (the “Maturity
Date”), and is the date upon which the principal sum, as well as any accrued and
unpaid interest and other fees relating to this Note, shall be due and payable,
if not earlier paid in accordance herewith. This Note may be prepaid in whole or
in part at any time at the election of the Borrower.

 

(b) Interest. Any amount of principal or interest of 2% per annum on this Note,
which is not paid by the Maturity Date, as default, and shall bear interest at
the rate of twenty two percent (22%) per annum, or the maximum rate permitted by
law if lower, from the due date thereof until the same is paid (“Default
Interest”). Interest shall commence accruing on the Issue Date and shall be
computed on the basis of a 365-day year and the actual number of days elapsed.

 

1.2 Payment Details and Process. All payments due hereunder shall be made in
United States Dollars (“USD”). All payments shall be made at such address of the
Holder as set forth in Section 3.2 or by wire transfer pursuant to instructions
provided by Holder to Borrower at least three business days prior to such
payment. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean means any day that is not a Saturday, Sunday
or other day on which banking institutions in Florida are authorized or required
by law or executive order to close.

 

   

   

 

Article II. EVENTS OF DEFAULT

 

If any of the following events occur, it shall be an “Event of Default” under
this Note:

 

2.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

2.2 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower, and are not dismissed or settled within and ten (10) days.

 

Upon the occurrence and during the continuation of any Event of Default
specified herein, exercisable through the delivery of written notice to the
Borrower by the Holder, the Note shall become immediately due and payable in
full.

 

Article III. MISCELLANEOUS

 

3.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder or the Borrower in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privileges. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 

3.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, or electronic mail addressed as set forth below or
to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery, upon
electronic mail delivery with return receipt requested and received, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 

If to the Borrower:

 

Life Clips, Inc.

Attention: Huey Long, Chief Executive Officer

18851 NE 29th Ave, Suite 700

Aventura, FL 33180

E-mail: hlong@lifeclips.com

 

 2 

 

 

With a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

 

If to the Holder:

 

Ascenda Corporation

Attention: Donald Ruan

35J Jia-Li Building

1228 Yan-An Road

Shanghai, China 200052

E-mail: donald.ruan@ascendaintl.com

 

3.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

3.4 Assignability. Prior to any Event of Default hereunder, Holder may not
assign this Note without the prior written consent of the Borrower, which may be
withheld by the Borrower in its sole discretion. Following any Event of Default
hereunder, Holder may freely assign this Note, upon notice to Borrower. This
Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to be the benefit of the Holder and its successors and assigns.

 

3.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Florida located in Palm Beach County, Florida. The parties to
this Note hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Note by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

3.6 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

[Signature appears on following page]

 

 3 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the Issue Date.

 

  Life Clips, Inc.         By: /s/ Huey Long   Name: Huey Long   Title: Chief
Executive Officer

 

 4 

 

 

 

 

